               Case 2:20-cr-00222-RAJ Document 32 Filed 01/28/21 Page 1 of 1




 1                                                    THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                        )   No. CR20-222-RAJ
                                                      )
 9                   Plaintiff,                       )   ORDER GRANTING UNOPPOSED
                                                      )   MOTION TO FILE OVERLENGTH
10              v.                                    )   MOTION TO REVIEW AND REVOKE
                                                      )   MAGISTRATE JUDGE’S DETENTION
11   JASON DESIMAS,                                   )   ORDER (DKT. 21) AND REPLY IN
                                                      )   SUPPORT (DKT. 25)
12                   Defendant.                       )
                                                      )
13
14          This matter has come before the Court on Jason DeSimas’s Unopposed Motion
15   to File an Overlength Motion to Review and Revoke Magistrate Judge’s Detention
16   Order (Dkt. 21) and Reply in support (Dkt. 25). The Court has considered the motion
17   and the records herein.
18          For good cause whoen, it is now ORDERED that Mr. DeSimas’s motion to file
19   his overlength motion and reply (Dkt. 27) is GRANTED.
20          DATED this 28th day of January 2021.
21
22
                                                           A
23                                                         The Honorable Richard A. Jones
                                                           United States District Judge
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER TO FILE OVERLENGTH                                       1601 Fifth Avenue, Suite 700
       MOTION AND REPLY                                                 Seattle, Washington 98101
       (United States v. DeSimas, CR20-222-RAJ) - 1                                (206) 553-1100
